 

Exhibit 10.7

 

AGREEMENT REGARDING RESIGNATION

AND ACCELERATION OF EQUITY AWARDS

 

This AGREEMENT (this “Agreement”) is made and entered into on December 2, 2019
by and between 1347 Property Insurance Holdings, Inc., a Delaware corporation
(the “Company”), and Dean E. Stroud, an individual (the “Executive”).

 

WHEREAS, the Executive is currently the Chief Underwriting Officer of the
Company;

 

WHEREAS, the Company has entered into an Equity Purchase Agreement (the
“Purchase Agreement”), dated February 25, 2019, with FedNat Holding Company, a
Florida corporation (“FedNat”), pursuant to which the Company has agreed to sell
to FedNat the Company’s retail insurance and claims adjustment businesses (the
“Transaction”) through the sale of all of the equity interests in the Company’s
subsidiaries, Maison Managers, Inc., a Delaware corporation (“MM”), Maison
Insurance Company, a Louisiana corporation (“MIC”), and Claimcor, LLC, a Florida
limited liability company (“CC”); and

 

WHEREAS, the Executive has the opportunity to be employed by FedNat as of and
after the closing of the Transactions (the “Closing”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. Resignation. The Executive hereby resigns on and effective as of the Closing
as an employee and from any and all other director and other positions held with
the Company, MM, MIC and CC. This resignation is subject to and contingent upon
the consummation of the Closing but is not contingent on any other matter. The
Executive agrees to execute and deliver all documents necessary to effectuate
and memorialize the foregoing resignations as of and subject to the Closing.

 

2. Transaction Bonus. Promptly after the Closing, and subject to and contingent
upon the consummation of the Closing, the Company shall pay to the Executive the
amount of $105,000 (the “Transaction Bonus”). The Company and the Executive
acknowledge and agree that the Transaction Bonus would not be paid to the
Executive but for the Executive’s agreement with the provisions set forth in
this Agreement.

 

3. Acceleration of RSUs. The Company hereby agrees that the Board of Directors
or the Compensation Committee of the Board of Directors of the Company shall
cause to be accelerated the vesting of any unvested portion of the 3,000
restricted stock units issued by the Company to the Executive on December 15,
2017, subject to and effective as of the Closing.

 

4. Release by the Executive. As of and subject to the consummation of the
Closing, the Executive hereby releases and forever discharges the Company, MM,
MIC, CC and each of their affiliates, officers, directors, employees, managers,
members and stockholders from any and all claims, causes of action, losses
and/or any other rights that the Executive has or may have against any of them
relating to or arising out of the Executive’s employment and/or positions held
at any time with the Company, MM, MIC, CC and/or any of their subsidiaries or
affiliates, other than the Executive’s right to receive the Transaction Bonus
and the rights that the Executive may hold as of immediately after the
consummation of the Closing through the ownership of equity and/or equity
instruments issued by the Company.

 

1

 

 

5. Release by the Company. As of and subject to the consummation of the Closing,
the Company, on behalf of itself, MM, MIC, CC and each of their affiliates,
officers, directors, employees, managers, members and stockholders, hereby
releases and forever discharges the Executive, and the Executive’s heirs and
successors, from any and all claims, causes of action, losses and/or any other
rights that any of them has or may have against the Executive relating to or
arising out of the Executive’s employment and/or positions held at any time with
the Company, MM, MIC, CC and/or any of their subsidiaries or affiliates, other
than rights that the Company may hold as of immediately after the consummation
of the Closing with respect to the ownership by the Executive of equity and/or
equity instruments issued by the Company.

 

6. Governing Law; Other. This Agreement and the interpretation hereof shall be
governed by the laws of the State of Delaware, notwithstanding any conflict of
law provision to the contrary. Any amendment to this Agreement shall not be
binding upon the parties to this Agreement unless such amendment is in writing
and duly executed by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date set forth above.

 

1347 PROPERTY INSURANCE HOLDINGS, INC.   EXECUTIVE         By: /s/ John S. Hill
  /s/ Dean E. Stroud Name: John S. Hill   DEAN E. STROUD Title: Vice President,
Chief Financial Officer and Secretary    

 

2

 

 